UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-1070


In re: LARRY JAMES TYLER,

                    Petitioner.



            On Petitions for Writ of Mandamus. (9:17-cv-01471-MGL-BM)


Submitted: May 24, 2018                                           Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Larry James Tyler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry James Tyler, a detainee awaiting civil commitment proceedings pursuant to

the South Carolina Sexually Violent Predator Act, S.C. Code Ann. §§ 44-48-10 to -170

(2017), petitions for a writ of mandamus directing the district court to grant various

motions filed in his ongoing civil action alleging restrictions on his practice of religion in

violation of both 42 U.S.C. § 1983 (2012), and the Religious Land Use and

Institutionalized Persons Act, 42 U.S.C. §§ 2000cc to 2000cc–5 (2012). We conclude

that Tyler is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be used as a

substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       Tyler’s civil action currently is being adjudicated in the district court and the relief

sought by Tyler is not available by way of mandamus. Accordingly, we deny Tyler’s

petition and supplemental petition for writ of mandamus.            We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITIONS DENIED




                                              2